15‐2229 
In Re: Lehman Bros. Sec. and ERISA Litig. 
                                
          UNITED STATES COURT OF APPEALS 
                FOR THE SECOND CIRCUIT 
                       ______________              
                                
                     August Term, 2015 
                                
   (Argued: January 14, 2016     Decided: March 18, 2016) 
                                
                     Docket No. 15‐2229 
                        ____________              
                                
 ALEX E. RINEHART, on behalf of himself and all others 
similarly situated, JO ANNE BUZZO, MONIQUE MILLER 
 FONG, on behalf of herself and others similarly situated, 
          MARIA DESOUSA, LINDA DEMIZIO,  
                                
                                 Plaintiffs‐Appellants, 
                                
    LOCALS 302 AND 612 OF THE INTERNATIONAL 
   UNION OF OPERATING ENGINEERS‐EMPLOYERS 
CONSTRUCTION INDUSTRY RETIREMENT FUND, CITY 
 OF SOUTH SAN FRANCISCO, CITY OF LONG BEACH, 
  COUNTY OF TUOLUMNE, CITY OF FREMONT, NEW 
JERSEY CARPENTERS HEALTH FUND, BOILERMAKER‐
   BLACKSMITH NATIONAL PENSION TRUST, NEW 
JERSEY CARPENTERS HEALTH FUND, on behalf of itself 
and all others similarly situated, AMERICAN NATIONAL 
INSURANCE COMPANY, AMERICAN NATIONAL LIFE 




                                      
INSURANCE COMPANY OF TEXAS, COMPREHENSIVE 
      INVESTMENT SERVICES INC., THE MOODY 
 FOUNDATION, WASHINGTON STATE INVESTMENT 
BOARD, CHRISTOPHER CORDARO, individually and on 
behalf of all others similarly situated, SYLVIA REMER, ED 
   DAVIS, JUAN TOLOSA, ARTHUR SIMONS, RALPH 
     ROSATO, TRUSTEE J. HARRY PICKLE, ZENITH 
       INSURANCE CO., STATE OF NEW JERSEY, 
      DEPARTMENT OF TREASURY, DIVISION OF 
 INVESTMENT, LINDA HARRIS, An Individual, MARIA 
   LANE, Individually and as Trustee of the Lane Family 
  Trust UAD 2004, MICHAEL LANE, Individually and as 
 Trustee of the Lane Family Trust UAD 2004, STEPHEN P. 
 GOTT, MOHAN ANANDA, RICHARD BARRETT, NEEL 
DUNCAN, NICK FOTINOS, FRED MANDELL, BARBARA 
   MOSKOWITZ, STACEY OYLER, RONALD PROFILI, 
   LAWRENCE ROSE, JOE ROTTMAN, ROY WIEGERT, 
      MIRIAM WOLF, ISLAND MEDICAL GROUP 
RETIREMENT TRUST, f/b/o Irwin Ingwer, DAVID KOTZ, 
    CARLA LA GRASSA, STUART RATNOW, SYDNEY 
    RATNOW, STATE COMPENSATION INSURANCE 
FUND, CITY OF CERRITOS, CITY OF AUBURN, CITY OF 
 BURBANK, CITY OF SAN BUENAVENTURA, CONTRA 
    COSTA WATER DISTRICT, SAN MATEO COUNTY 
INVESTMENT POOL, VALLEJO SANITATION & FLOOD 
   CONTROL DISTRICT, MARY A. ZEEB, BEN JOSEPH 
TRUST, EPSTEIN TRUST, STICHTING PENSIOENFONDS 
 ABP, ALISON CHARLES, RENAUD FOURNIER, LYDIA 
    LOSCHIAVO, ALAMEDA COUNTY EMPLOYEES’ 
RETIREMENT ASSOCIATION, AMERICAN EUROPEAN 




                             
   INSURANCE COMPANY, GOVERNMENT OF GUAM 
  RETIREMENT FUND, INTER‐LOCAL PENSION FUND 
 GRAPHIC COMMUNICATIONS CONFERENCE OF THE 
  INTERNATIONAL BROTHERHOOD OF TEAMSTERS, 
    MARSHA KOSSEFF, NORTHERN IRELAND LOCAL 
      GOVERNMENT OFFICERS’ SUPERANNUATION 
     COMMITTEE, OPERATING ENGINEERS LOCAL 3 
TRUST FUND, OPERATIVE PLASTERERS AND CEMENT 
 MASONS INTERNATIONAL ASSOCIATION LOCAL 262 
 ANNUITY FUND, Individually and on behalf of all others 
    similarly situated, POLICE AND FIRE RETIREMENT 
     SYSTEM OF THE CITY OF DETROIT, TEAMSTERS 
  ALLIED BENEFIT FUNDS, THE CITY OF EDINBURGH 
  COUNCIL AS ADMINISTERING AUTHORITY OF THE 
     LOTHIAN PENSION FUND, THE PENSION FUND 
  GROUP, BROCKTON CONTRIBUTORY RETIREMENT 
SYSTEM, RICK FLEISCHMAN, STEPHEN GOTT, ISLAND 
       MEDICAL GROUP, KARIM KANO, MICHAEL 
 KARFUNKEL, ANN LEE, FRANCISCO PEREZ, RONALD 
   PROFILI, SHEA‐EDWARDS LIMITED PARTNERSHIP, 
   FRED TELLING, GRACE WANG, ZAHNISER TRUST, 
  ANTHONY PEYSER, On behalf of himself and all others 
     similarly situated, STEPHEN P. GOTT, On behalf of 
       himself, All others similarly situated, BELMONT 
HOLDINGS CORP., individually and on behalf of all others 
      similarly situated, KATHY ROONEY, on behalf of 
    themselves and all others similarly situated, JEFFREY 
   STARK, on behalf of themselves and all others similarly 
situated, STANLEY TOLIN, ENRIQUE AZPIAZU, STUART 
  BREGMAN, ROBERTA CIACCI, ROBERT FEINERMAN, 




                              
 IRWIN INGWER, PHYLLIS INGWER, ISLAND MEDICAL 
  GROUP PENSION PLAN, f/b/o Irwin Ingwer, FRANKLIN 
   KASS, CHRISTOPHER LEWIS, on behalf of himself and 
         The Entertainment Group, AURORA PEREZ, 
    CUAUHTEMOC PEREZ, DIANA PEREZ, TRUSTEE J. 
  HARRY PICKLE, GASTROENTEROLOGY ASSOCIATES 
   PROFIT SHARING TRUST FBO CHARLES M. BROOKS 
 M.D., ALEJANDRO SILVA, DAVID SOSNA, MORTGAGE 
  TRUST 2007‐6, ALASKA ELECTRICAL PENSION FUND, 
      On behalf of itself and all others similarly situated, 
  FOUNDATION PROPERTY MANAGEMENT, INC., RHF 
       FOUNDATION INC., RETIREMENT HOUSING 
    FOUNDATION, COUNTY OF ALAMEDA, BERNICE 
  KAUFMAN, as trustee of the Irene Kaufman Trust, IRENE 
      KAUFMAN, as trustee of the Irene Kaufman Trust, 
  ARTHER N. ABBEY, FIFTH‐NINTH STREET INVESTORS 
 LLC, ADINA SCHRON, JTWROS, AVI SCHRON, JOSEPH 
P. DANIS, RENA CALDWELL, on behalf of themselves and 
 all others similarly situated, GLEN DEATHROW, on behalf 
   of himself and all others similarly situated, MADELINE 
    DIMODICA, on behalf of herself and all other similarly 
 situated, BARBARA KATTELL, on behalf of himself and all 
     other similarly situated, CECIL MEASE, on behalf of 
     themselves and all others similarly situated, HENRY 
 NAPIRALA, LINDA NAPIRALA, MICHAEL SHIPLEY, on 
     behalf of themselves and all others similarly situated,  
                                  
                                   Plaintiffs, 
 
                               ‐v.‐  




                               
                            
   LEHMAN BROTHERS HOLDINGS INC., RICHARD S. 
  FULD, JR., MACOMBER, ERIN M. CALLAN, WENDY M. 
UVINO, THE EMPLOYEE BENEFIT PLANS COMMITTEE, 
    JOHN DOE, 1‐10, MARY PAT ARCHER, AMITABH 
  ARORA, MICHAEL BRANCA, EVELYNE ESTEY, ADAM 
              FEINSTEIN, DAVID ROMHILT, 
 
                             Defendants‐Appellees, 
                                                     
   LEHMAN BROTHERS HOLDINGS INC., EMPLOYEE 
  BENEFIT PLANS COMMITTEE, BOARD OF DIRECTORS 
    LEHMAN BROTHERS HOLDINGS, INC., BENEFITS 
   COMMITTEE, MOODYʹS INVESTORS SERVICE, INC., 
       MCGRAW‐HILL COMPANIES, INC., MOODYʹS 
    CORPORATION, ERNST & YOUNG, LLP, BRIAN M. 
  CLARKSON, MICHAEL KANEF, MOODYʹS INVESTORS 
    SERVICE, INC., FIDELITY MANAGEMENT TRUST 
     COMPANY, ANZ SECURITIES, INC., CITIGROUP 
    GLOBAL MARKETS INC., RBC CAPITAL MARKETS 
      CORPORATION, ABN AMRO INCORPORATED, 
   WILLIAMS CAPITAL GROUP L.P., BBVA SECURITIES 
       INC., GREENWICH CAPITAL MARKETS, INC., 
   SUNTRUST CAPITAL MARKETS, INC., CIBC WORLD 
  MARKETS CORP., HSBC SECURITIES (USA) INC., HVB 
   CAPITAL MARKETS, INC., M.R. BEAL & COMPANY, 
   BNP PARIBAS S.A., ING FINANCIAL MARKETS LLC, 
     MELLON FINANCIAL MARKETS, LLC, NATIXIS 
     BLEICHROEDER INCORPORATED, SANTANDER 
      INVESTMENT SECURITIES INC., SG AMERICAS 




                           
       SECURITIES HOLDINGS, LLC, WELLS FARGO 
  SECURITIES, LLC, NATIONAL AUSTRALIA CAPITAL 
   MARKETS, LLC, CAJA DE AHORROS Y MONTE DE 
   PIEDAD DE MADRID, HARRIS NESBITT CORP., DZ 
 FINANCIAL MARKETS LLC, FORTIS SECURITIES, LLC, 
 RBS GREENWICH CAPITAL, BMO CAPITAL MARKETS 
    CORP., MIZUHO SECURITIES USA, INC., MURIEL 
   SIEBERT & CO., INC., SCOTIA CAPITAL (USA) INC., 
      SOVEREIGN SECURITIES CORPORATION, LLC, 
       UTENDAHL CAPITAL PARTNERS, L.P., BANK 
 DEFENDANTS, BANKIA, S.A., RAYMOND MCDANIEL, 
 JR., RBS WCS HOLDING COMPANY, DAIWA CAPITAL 
MARKETS EUROPE LIMITED, BNY CAPITAL MARKETS, 
    INC., WACHOVIA CAPITAL MARKETS, LLC, BNY 
  MELLON CAPITAL MARKETS, LLC, MCGRAW‐HILL 
    COMPANIES, INC., A.G. EDWARDS & SONS, INC., 
        BANC OF AMERICA SECURITIES LLC, BBVA 
       SECURITIES INC., COMMERZBANK CAPITAL 
MARKETS CORP., FIDELITY CAPITAL MARKETS, LOOP 
  CAPITAL MARKETS, LLC, MORGAN STANLEY & CO. 
   LLC, RAYMOND JAMES & ASSOCIATES, INC., UBS 
SECURITIES LLC, WACHOVIA SECURITIES, LLC, ZIONS 
     DIRECT, INC., CALYON SECURITIES (USA) INC., 
  COUNTRYWIDE SECURITIES CORPORATION, HYPO 
    CAPITAL MARKETS, INC., LASALLE FINANCIAL 
     SERVICES, INC., EDWARD D. JONES & CO., L.P., 
  NATIONAL AUSTRALIA BANK LIMITED, RBC DAIN 
  RAUSCHER INCORPORATED, BANK OF NEW YORK 
   CAPITAL MARKETS, INC., CIBC WORLD MARKETS 
  CORP., DNB NOR MARKETS INC., MERRILL LYNCH, 




                          
 PIERCE, FENNER & SMITH INCORPORATED, SIEBERT 
CAPITAL MARKETS, STANDARD CHARTERED BANK, 
      SUNTRUST ROBINSON HUMPHREY, INC., TD 
SECURITIES (USA) LLC, J.P. MORGAN SECURITIES LLC, 
    CITIGROUP INC., RBS SECURITIES INC., HARRIS 
     NESBITT, SOCIETE GENERALE CORPORATE & 
     INVESTMENT BANKING, CITIGROUP GLOBAL 
  MARKETS REALTY CORP., BBVA SECURITIES INC., 
    BANC OF AMERICA SECURITIES LLC, CABRERA 
   CAPITAL MARKETS, LLC, D.A. DAVIDSON & CO., 
    DAVENPORT & COMPANY LLC, FERRIS, BAKER 
 WATTS, INC., FIFTH THIRD SECURITIES, INC., FIXED 
INCOME SECURITIES, INC., H & R BLOCK FINANCIAL 
 ADVISORS, INC., JACKSON SECURITIES LLC, JANNEY 
   MONTGOMERY SCOTT LLC, KEEFE, BRUYETTE & 
  WOODS, INC., KEYBANC CAPITAL MARKETS, INC., 
   MAXIM GROUP LLC, MESIROW FINANCIAL, INC., 
  MORGAN KEEGAN & COMPANY, INC., NATIONAL 
  FINANCIAL SERVICES LLC, OPPENHEIMER & CO., 
       INCORPORATED, ROBERT W. BAIRD & CO. 
    INCORPORATED, SMH CAPITAL INC., SCOTT & 
      STRINGFELLOW, INC., STIFEL, NICOLAUS & 
 COMPANY, INCORPORATED, STONE & YOUNGBERG 
  LLC, TD AMERITRADE HOLDING CORPORATION, 
     VINING SPARKS IBG, LP, ZIONS DIRECT, INC., 
 WACHOVIA CAPITAL FINANCE, B.C. ZIEGLER AND 
  COMPANY, CREDIT SUISSE SECURITIES (USA) LLC, 
PIPER JAFFRAY & CO., DZ FINANCIAL MARKETS LLC, 
       LANA FRANKS, EDWARD GRIEB, RICHARD 
  MCKINNEY, KRISTINE SMITH, JAMES J. SULLIVAN, 




                         
 SAMIR TABET, MARK L. ZUSY, ABN AMRO HOLDING 
   N.V, CABRERA CAPITAL MARKETS LLC, CHARLES 
 SCHWAB & CO., INC., NABCAPITAL SECURITIES, LLC, 
THE WILLIAMS CAPITAL GROUP, L.P., PIPER JAFFRAY 
 & CO., DAVID GOLDFARB, HERBERT H. MCDADE, III, 
  THOMAS RUSSO, MARK WALSH, JERRY GARCIA, An 
  Individual, BNP PARIBAS, KATHLEEN FULD, JOHN C. 
   ANDERSON, JAMES ESPOSITO, FINANCIAL ASSETS 
  SECURITIES CORPORATION, GREENWICH CAPITAL 
         ACCEPTANCE, INC., NOW KNOWN A RBS 
        ACCEPTANCE INC., GREENWICH CAPITAL 
     FINANCIAL PRODUCTS, INC., now known as RBS 
       Financial Products Inc., GREENWICH CAPITAL 
     MARKETS, INC., now known as RBS Securities Inc., 
  CAROL P. MATHIS, ROBERT J. MCGINNIS, JOSEPH N. 
 WALSH, III, BANCA IMI, S.P.A., ARKANSAS ACTIONS 
        BANK DEFENDANTS, ARKANSAS ACTIONS 
    INDIVIDUAL DEFENDANTS, WSIB ACTION BANK 
 DEFENDANTS, ANICO ACTION BANK DEFENDANTS, 
PEARSON PLAINTIFFSʹ ACTIONS BANK DEFENDANTS, 
   STATE FUND ACTION INDIVIDUAL DEFENDANTS, 
    RHF ACTION INDIVIDUAL DEFENDANTS, REMER 
   ACTION INDIVIDUAL DEFENDANTS, A/S ACTIONS 
INDIVIDUAL DEFENDANTS, THE LEHMAN BROTHERS 
SAVINGS PLAN, ERIN CALLAN, JOSEPH M. GREGORY, 
   IAN LOWITT, MIZUHO SECURITIES USA, INC., UBS 
      FINANCIAL SERVICES INC., CHRISTOPHER M. 
    OʹMEARA, MICHAEL L. AINSLIE, JOHN F. AKERS, 
     ROGER S. BERLIND, THOMAS H. CRUIKSHANK, 
MARSHA JOHNSON EVANS, SIR CHRISTOPHER GENT, 




                           
  JERRY A. GRUNDHOFER, RONALD A. HERNANDEZ, 
     HENRY KAUFMAN AND JOHN D. MACOMBER, 
                            
                             Defendants, 
                            
      BNC MORTGAGE LOAN TRUST 2006‐1, BNC 
   MORTGAGE LOAN TRUST 2006‐2, FIRST FRANKLIN 
MORTGAGE LOAN TRUST 2006‐FF12, FIRST FRANKLIN 
 MORTGAGE LOAN TRUST 2006‐FF2, FIRST FRANKLIN 
 MORTGAGE LOAN TRUST 2006‐FFA, FIRST FRANKLIN 
   MORTGAGE LOAN TRUST 2006‐FFB, GREENPOINT 
     MORTGAGE FUNDING TRUST SERIES 2006‐AR4, 
  GREENPOINT MORTGAGE FUNDING TRUST SERIES 
2006‐AR5, GREENPOINT MORTGAGE FUNDING TRUST 
SERIES 2006‐AR7, GREENPOINT MORTGAGE FUNDING 
   TRUST SERIES 2006‐HE1, GREENPOINT MORTGAGE 
    FUNDING TRUST SERIES 2006‐AR6, GREENPOINT 
     MORTGAGE FUNDING TRUST SERIES 2006‐AR8, 
  GREENPOINT MORTGAGE FUNDING TRUST, SERIES 
2007‐AR1, GREENPOINT MORTGAGE FUNDING TRUST, 
 SERIES 2007‐AR3, LEHMAN MORTGAGE TRUST 2006‐2, 
     LEHMAN MORTGAGE TRUST 2006‐5, LEHMAN 
    MORTGAGE TRUST 2006‐6, LEHMAN MORTGAGE 
   TRUST 2006‐7, LEHMAN MORTGAGE TRUST 2006‐8, 
     LEHMAN MORTGAGE TRUST 2006‐9, LEHMAN 
    MORTGAGE TRUST 2007‐1, LEHMAN MORTGAGE 
   TRUST 2007‐2, LEHMAN MORTGAGE TRUST 2007‐3, 
     LEHMAN MORTGAGE TRUST 2007‐4, LEHMAN 
 MORTGAGE TRUST 2007‐5, LEHMAN XS TRUST 2005‐4, 
LEHMAN XS TRUST 2005‐5N, LEHMAN XS TRUST 2005‐




                        
  6, LEHMAN XS TRUST 2005‐7N, LEHMAN XS TRUST 
    2005‐8, LEHMAN XS TRUST 2005‐9N, LEHMAN XS 
TRUST 2006‐1, LEHMAN XS TRUST 2006‐11, LEHMAN XS 
TRUST 2006‐13, LEHMAN XS TRUST 2006‐14N, LEHMAN 
     XS TRUST 2006‐15, LEHMAN XS TRUST 2006‐16N, 
 LEHMAN XS TRUST 2006‐17, LEHMAN XS TRUST 2006‐
 18N, LEHMAN XS TRUST 2006‐19, LEHMAN XS TRUST 
    2006‐20, LEHMAN XS TRUST 2006‐2N, LEHMAN XS 
 TRUST 2006‐3, LEHMAN XS TRUST 2006‐4N, LEHMAN 
      XS TRUST 2006‐5, LEHMAN XS TRUST 2006‐GP1, 
LEHMAN XS TRUST 2006‐GP2, LEHMAN XS TRUST 2007‐
  1, LEHMAN XS TRUST 2007‐10H, LEHMAN XS TRUST 
   2007‐11, LEHMAN XS TRUST 2007‐12N, LEHMAN XS 
TRUST 2007‐2N, LEHMAN XS TRUST 2007‐4N, LEHMAN 
      XS TRUST 2007‐5H, LEHMAN XS TRUST 2007‐6, 
LEHMAN XS TRUST 2007‐7N, LEHMAN XS TRUST 2007‐
  9, LEHMAN XS TRUST SERIES 2005‐5N, LEHMAN XS 
   TRUST SERIES 2005‐7N, LEHMAN XS TRUST SERIES 
      2005‐9N, LEHMAN XS TRUST SERIES 2006‐16N, 
   LEHMAN XS TRUST SERIES 2006‐2N, STRUCTURED 
ADJUSTABLE RATE MORTGAGE LOAN TRUST 2006‐10, 
 STRUCTURED ADJUSTABLE RATE MORTGAGE LOAN 
    TRUST 2006‐11, STRUCTURED ADJUSTABLE RATE 
    MORTGAGE LOAN TRUST 2006‐12, STRUCTURED 
 ADJUSTABLE RATE MORTGAGE LOAN TRUST 2006‐2, 
 STRUCTURED ADJUSTABLE RATE MORTGAGE LOAN 
     TRUST 2006‐3, STRUCTURED ADJUSTABLE RATE 
     MORTGAGE LOAN TRUST 2006‐4, STRUCTURED 
 ADJUSTABLE RATE MORTGAGE LOAN TRUST 2006‐8, 
 STRUCTURED ADJUSTABLE RATE MORTGAGE LOAN 




                         
   TRUST 2006‐9, STRUCTURED ADJUSTABLE RATE 
   MORTGAGE LOAN TRUST 2007‐1, STRUCTURED 
ADJUSTABLE RATE MORTGAGE LOAN TRUST 2007‐2, 
STRUCTURED ADJUSTABLE RATE MORTGAGE LOAN 
   TRUST 2007‐3, STRUCTURED ADJUSTABLE RATE 
   MORTGAGE LOAN TRUST 2007‐4, STRUCTURED 
ADJUSTABLE RATE MORTGAGE LOAN TRUST 2007‐5, 
STRUCTURED ADJUSTABLE RATE MORTGAGE LOAN 
  TRUST 2007‐6, STRUCTURED ASSET INVESTMENT 
     LOAN TRUST 2006‐2, STRUCTURED ASSET 
INVESTMENT LOAN TRUST 2006‐BNC1, STRUCTURED 
    ASSET INVESTMENT LOAN TRUST 2006‐BNC3, 
  STRUCTURED ASSET SECURITIES CORPORATION, 
  STRUCTURED ASSET SECURITIES CORPORATION 
  MORTGAGE LOAN TRUST 2006‐BC1, STRUCTURED 
ASSET SECURITIES CORPORATION MORTGAGE LOAN 
  TRUST 2006‐BC2, STRUCTURED ASSET SECURITIES 
 CORPORATION MORTGAGE LOAN TRUST 2006‐BC3, 
  STRUCTURED ASSET SECURITIES CORPORATION 
  MORTGAGE LOAN TRUST 2006‐BC4, STRUCTURED 
ASSET SECURITIES CORPORATION MORTGAGE LOAN 
  TRUST 2006‐BC5, STRUCTURED ASSET SECURITIES 
 CORPORATION MORTGAGE LOAN TRUST 2006‐BC6, 
  STRUCTURED ASSET SECURITIES CORPORATION 
   MORTGAGE LOAN TRUST 2006‐S1, STRUCTURED 
ASSET SECURITIES CORPORATION MORTGAGE LOAN 
   TRUST 2006‐S3, STRUCTURED ASSET SECURITIES 
  CORPORATION MORTGAGE LOAN TRUST 2006‐S4, 
  STRUCTURED ASSET SECURITIES CORPORATION 
 MORTGAGE LOAN TRUST 2006‐WF1, STRUCTURED 




                       
 ASSET SECURITIES CORPORATION MORTGAGE LOAN 
    TRUST 2006‐WF3, STRUCTURED ASSET SECURITIES 
  CORPORATION MORTGAGE LOAN TRUST 2007‐BC1, 
     STRUCTURED ASSET SECURITIES CORPORATION 
    MORTGAGE LOAN TRUST 2007‐BC2, STRUCTURED 
 ASSET SECURITIES CORPORATION MORTGAGE LOAN 
    TRUST 2007‐BC3, STRUCTURED ASSET SECURITIES 
  CORPORATION MORTGAGE LOAN TRUST 2007‐EQ1, 
     STRUCTURED ASSET SECURITIES CORPORATION 
    MORTGAGE LOAN TRUST 2007‐OSI, STRUCTURED 
 ASSET SECURITIES CORPORATION MORTGAGE LOAN 
TRUST 2007‐WF1, DOES 1‐20, GREENPOINT MORTGAGE 
  FUNDING GRANTOR TRUST 1‐A1A, SERIES 2006‐AR6, 
     GREENPOINT MORTGAGE FUNDING GRANTOR 
      TRUST 1‐A2A2, SERIES 2006‐AR5, GREENPOINT 
     MORTGAGE FUNDING GRANTOR TRUST 1‐A3A2, 
 SERIES 2006‐AR5, GREENPOINT MORTGAGE FUNDING 
      TRUST 1‐A2A2, SERIES 2006‐AR6, GREENPOINT 
  MORTGAGE FUNDING TRUST 1‐A2B, SERIES 2006‐AR6, 
    GREENPOINT MORTGAGE FUNDING TRUST 1‐A3B, 
 SERIES 2006‐AR6, GREENPOINT MORTGAGE FUNDING 
  TRUST 1‐A3B, SERIES 2006‐AR6, LEHMAN BROTHERS 
   INC., LEHMAN MORTGAGE TRUST 2007‐6, LEHMAN 
     MORTGAGE TRUST MORTGAGE PASS‐THROUGH 
             CERTIFICATES, SERIES 2007‐4, 
 
                             Consolidated‐Defendants. 
                                                        
                     ______________ 
 




                            
Before: 

JACOBS, WESLEY, and LIVINGSTON, Circuit Judges. 
                                      
 
        Plaintiffs‐Appellants  appeal  from  the  July  10,  2015 
dismissal  of  their  third  consolidated  amended  complaint  in  the 
United  States  District  Court  for  the  Southern  District  of  New 
York  (Kaplan,  Judge)  alleging  breach  of  duties  by  Defendants‐
Appellees, who were fiduciaries of an employee stock ownership 
plan  (“ESOP”)  invested  exclusively  in  the  common  stock  of 
Lehman  Brothers  Holdings,  Inc.  (“Lehman”).  Plaintiffs‐
Appellants,  all  of  whom  participated  in  this  plan  and  suffered 
severe  financial  losses  after  Lehman  declared  bankruptcy  in 
September  2008,  claimed  that  Defendants‐Appellees  breached 
their  duty  of  prudence  under  the  Employee  Retirement  Income 
Security  Act  of  1974  (“ERISA”),  29  U.S.C.  §§ 1001  et  seq.,  by 
continuing  to  permit  investment  in  Lehman  stock  throughout 
the  months  leading  up  to  its  bankruptcy.  The  District  Court 
granted  Defendants‐Appellees’  motion  to  dismiss  pursuant  to 
Federal  Rule  of  Civil  Procedure  12(b)(6),  finding  that  even 
without  applying  the  presumption  of  prudence  rejected  by  the 
Supreme  Court  in  Fifth  Third  Bancorp  v.  Dudenhoeffer,  134  S.  Ct. 
2459  (2014),  Plaintiffs‐Appellants  failed  to  plead  plausibly  that 
Defendants‐Appellees breached their ERISA duties. We AFFIRM 
the judgment of the District Court. 
                              __________ 
                                      
       DANIEL  W.  KRASNER  (Matthew  M.  Guiney,  Wolf 
            Haldenstein  Adler  Freeman  &  Herz  LLP,  New 
            York,  NY;  Thomas  J.  McKenna,  Gregory  Egleston, 




                                      
               Gainey  McKenna  &  Egleston,  New  York,  NY,  on 
               the brief),  Wolf Haldenstein Adler Freeman & Herz 
               LLP, New York, NY,  for Plaintiffs‐Appellants Alex E. 
               Rinehart,  on  behalf  of  himself  and  all  others  similarly 
               situated,  Jo  Anne  Buzzo,  Monique  Miller  Fong,  on 
               behalf  of  herself  and  others  similarly  situated,  Maria 
               DeSousa, and Linda DeMizio.  
        
       JONATHAN K. YOUNGWOOD (Janet Gochman, Alexander Li, 
              on the brief), Simpson Thacher & Bartlett LLP, New 
              York, NY, for Defendants‐Appellees Mary Pat Archer, 
              Amitabh  Arora,  Michael  Branca,  Evelyne  Estey,  Adam 
              Feinstein, David Romhilt, and Wendy M. Uvino. 
        
       TODD  S.  FISHMAN, Allen & Overy LLP, New York, NY, for 
              Defendant‐Appellee Richard S. Fuld, Jr. 
        
                               __________ 
        
PER CURIAM: 
        This  case  returns  to  the  Court  for  the  second  time  since 
2013. After the September 2008 bankruptcy of Lehman Brothers 
Holdings,  Inc.  (“Lehman”),  Plaintiffs‐Appellants  (“Plaintiffs”) 
brought suit on behalf of a putative class of former participants 
in  an  employee  stock  ownership  plan  (“ESOP”)  invested 
exclusively  in  Lehman’s  common  stock.  Plaintiffs  alleged  that 
Defendants‐Appellees  (“Plan  Committee  Defendants”  or 
“Benefit  Committee  Defendants”),  who  were  fiduciaries  of  this 
ESOP,  breached  their  duty  of  prudence  under  the  Employee 
Retirement  Income  Security  Act  of  1974  (“ERISA”),  29  U.S.C. 
§§ 1001  et  seq.,  by  continuing  to  permit  investment  in  Lehman 
stock  in  the  face  of  circumstances  arguably  foreshadowing  its 

                                     2 
                                       
                                       
                                       
                                       
eventual  demise.  Plaintiffs  also  alleged  that  Lehman’s  former 
directors,  including  Lehman’s  former  chairman  and  chief 
executive  officer,  Defendant‐Appellee  Richard  S.  Fuld 
(“Defendant  Fuld”),  violated  ERISA  by  failing  to  keep  the  Plan 
Committee  Defendants  apprised  of  material,  nonpublic 
information  that  could  have  affected  their  evaluation  of  the 
prudence of investing in Lehman stock.1 
         Applying  the  presumption  of  prudence  articulated  in 
Moench  v.  Robertson, 62  F.3d  553  (3d  Cir.  1995),  and  adopted  by 
this  Court  in  In  re  Citigroup  ERISA  Litigation,  662  F.3d  128  (2d 
Cir.  2011),  the  United  States  District  Court  for  the  Southern 
District  of  New  York  (Kaplan,  Judge)  dismissed  Plaintiffs’ 
consolidated  amended  complaint  (“CAC”)  and  second 
consolidated amended complaint (“SCAC”) for failure to state a 
claim under Federal Rule of Civil Procedure 12(b)(6). On July 15, 
2013, we affirmed the District Court’s dismissal of both the CAC 
and  SCAC  while  also  applying  the  Moench  presumption, 
concluding  that  Plaintiffs  had  failed  to  “plausibly  allege[]  that 
the Benefit Committee Defendants knew or should have known 
that  Lehman  was  an  imprudent  investment  given  the  mixed 
signals  with  which  the  fiduciaries  grappled.”  Rinehart  v.  Akers, 
722 F.3d 137, 151 (2d Cir. 2013).  
        Nearly a year later, on June 25,  2014, the Supreme Court 
of  the  United  States  held  in  Fifth  Third  Bancorp  v.  Dudenhoeffer 
that ESOP fiduciaries are not entitled to any special presumption 
of  prudence.  134  S.  Ct.  2459,  2463  (2014).  On  July  1,  2014,  the 
Supreme Court granted Plaintiffs’ petition for a writ of certiorari, 

1  Our  previous  decision  in  this  case  provides  a  detailed  recitation  of 
the facts, which have never been in dispute. See Rinehart v. Akers, 722 
F.3d 137 (2d Cir. 2013), vacated and remanded, 134 S. Ct. 2900 (2014). 
 

                                       3 
                                         
                                         
                                         
                                         
vacated the judgment in Rinehart, and remanded the case to our 
Court for further consideration in light of Fifth Third. Rinehart v. 
Akers,  134  S.  Ct.  2900  (2014).  We,  in  turn,  remanded  the  case  to 
the  District  Court,  and  the  District  Court  allowed  Plaintiffs  to 
replace the SCAC with a third consolidated amended complaint 
(“TCAC”)  that  narrowed  their  claims  and  shortened  the  class 
period. 
        On July 10, 2015, the District Court dismissed the TCAC, 
again  holding  that  Plaintiffs  had  failed  to  state  a  claim  under 
Rule 12(b)(6). In re Lehman Bros. Sec. & ERISA Litig., 113 F. Supp. 
3d 745, 769 (S.D.N.Y. 2015). Though recognizing that Fifth Third 
abrogated  the  Moench  presumption  of  prudence  formerly 
governing ESOP‐based ERISA claims in this Circuit, the District 
Court  nonetheless  concluded  that  Plaintiffs  failed  to  allege 
sufficiently  that  the  Plan  Committee  Defendants  violated  their 
ERISA  fiduciary  duties  as  measured  by  the  Twombly  and  Iqbal 
pleading standards. Id. at 754–55. 
        We affirm. 

                                DISCUSSION2 
        The  central  purpose  of  ERISA  is  “to  protect  beneficiaries 
of  employee  benefit  plans.”  Slupinski  v.  First  Unum  Life  Ins.  Co., 
554  F.3d  38,  47  (2d  Cir.  2009).  To  further  this  purpose,  ERISA 
imposes on fiduciaries a duty to “act in a prudent manner ‘under 
the circumstances then prevailing.’” Pension Benefit Guar. Corp. ex 


2  We  review  de  novo  a  district  court’s  dismissal  for  failure  to  state  a 
claim under Rule 12(b)(6). Wurtz v. Rawlings Co., 761 F.3d 232, 237 (2d 
Cir. 2014). “To survive a motion to dismiss, a complaint must contain 
sufficient factual matter, accepted as true, to ‘state a claim to relief that 
is  plausible  on  its  face.’”  Ashcroft  v.  Iqbal,  556  U.S.  662,  678  (2009) 
(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). 

                                         4 
                                           
                                           
                                           
                                           
rel. St. Vincent Catholic Med. Ctrs. Ret. Plan v. Morgan Stanley Inv. 
Mgmt.  Inc.,  712  F.3d  705,  716  (2d  Cir.  2013)  (quoting  29  U.S.C. 
§ 1104(a)(1)(B)). We have long measured this duty “according to 
the objective prudent person standard developed in the common 
law  of  trusts,”  Katsaros  v.  Cody,  744  F.2d  270,  279  (2d  Cir.  1984) 
(internal  quotation  marks  omitted),  and  have  emphasized  that 
ERISA’s  “fiduciary  duty  of  care  .  .  .  requires  prudence,  not 
prescience,”  Pension  Benefit  Guar.  Corp.,  712  F.3d  at  716 
(alteration in original) (internal quotation marks omitted).  
        In  Fifth  Third,  the  Supreme  Court  rejected  the 
presumption  that  we  previously  applied  when  analyzing  the 
prudence  of  an  ESOP  fiduciary’s  decision  to  buy  or  hold  an 
employer’s stock. 134 S. Ct. at 2463. Prior to Fifth Third, we held 
that  “an  ESOP  fiduciary  who  invests  the  [ESOP’s]  assets  in 
employer  stock  is  entitled  to  a  presumption  that  it  acted 
consistently  with  ERISA”  in  doing  so.  Moench  v.  Robertson,  62 
F.3d  553,  571  (3d  Cir.  1995);  see  also  In  re  Citigroup  ERISA  Litig., 
662  F.3d  128,  138  (2d  Cir.  2011)  (adopting  the  Moench 
presumption in the Second Circuit because “it provides the best 
accommodation  between  the  competing  ERISA  values  of 
protecting  retirement  assets  and  encouraging  investment  in 
employer  stock”).  Fifth  Third,  however,  held  unequivocally  that 
“the  law  does  not  create  a  special  presumption  favoring  ESOP 
fiduciaries.”  Fifth  Third,  134  S.  Ct.  at  2467.  Instead,  “the  same 
standard of prudence applies to all ERISA fiduciaries, including 
ESOP fiduciaries, except that an ESOP fiduciary is under no duty 
to diversify the ESOP’s holdings.” Id.  
       Despite rejecting any special presumption of prudence for 
ESOP  fiduciaries,  Fifth  Third  made  clear  that  “where  a  stock  is 
publicly  traded,  allegations  that  a  fiduciary  should  have 
recognized  from  publicly  available  information  alone  that  the 
market was over‐ or undervaluing the stock are implausible as a 

                                       5 
                                         
                                         
                                         
                                         
general rule, at least in the absence of special circumstances.” Id. 
at  2471.  The  Court  emphasized  that  ERISA  fiduciaries,  who 
“could  reasonably  see  ‘little  hope  of  outperforming  the 
market . . .  based  solely  on  their  analysis  of  publicly  available 
information’ may, as a general matter, . . . prudently rely on the 
market price.” Id. (first alteration in original) (quoting Halliburton 
Co.  v.  Erica  P.  John  Fund,  Inc.,  134  S.  Ct.  2398,  2411  (2014)).  The 
Court specifically declined to consider “whether a plaintiff could 
nonetheless plausibly allege imprudence on the basis of publicly 
available  information  by  pointing  to  a  special  circumstance 
affecting  the  reliability  of  the  market  price  as  ‘an  unbiased 
assessment  of  the  security’s  value  in  light  of  all  public 
information’ that would make reliance on the market’s valuation 
imprudent.” Id. at 2472 (quoting Halliburton, 134 S. Ct. at 2411).  
        For claims alleging breach of the duty of prudence on the 
basis  of  nonpublic  information,  Fifth  Third  held  that  “a  plaintiff 
must  plausibly  allege  an  alternative  action  that  the  defendant 
could  have  taken  that  would  have  been  consistent  with  the 
securities  laws  and  that  a  prudent  fiduciary  in  the  same 
circumstances would not have viewed as more likely to harm the 
fund  than  to  help  it.”  Id.  The  Court  identified  three 
considerations pertinent to this analysis:  
            [1] [C]ourts must bear in mind that the duty 
            of  prudence,  under  ERISA  as  under  the 
            common  law  of  trusts,  does  not  require  a 
            fiduciary to break the law. . . . 
            [2]  [C]ourts  should  consider  the  extent  to 
            which  an  ERISA‐based  obligation  either  to 
            refrain  on  the  basis  of  inside  information 
            from  making  a  planned  trade  or  to  disclose 
            inside  information  to  the  public  could 
            conflict  with  the  complex  insider  trading 

                                       6 
                                         
                                         
                                         
                                         
            and  corporate  disclosure  requirements 
            imposed  by  the  federal  securities  laws  or 
            with the objectives of those laws. . . . 
            [3]  [C]ourts  .  .  .  should  also  consider 
            whether the complaint has plausibly alleged 
            that  a  prudent  fiduciary  in  the  defendant’s 
            position  could  not  have  concluded  that 
            stopping  purchases—which  the  market 
            might  take  as  a  sign  that  insider  fiduciaries 
            viewed  the  employer’s  stock  as  a  bad 
            investment—or publicly disclosing negative 
            information would do more harm than good 
            to  the  fund  by  causing  a  drop  in  the  stock 
            price and a concomitant drop in the value of 
            the stock already held by the fund.  
Id. at 2472–73. 
        It did not take long for a post‐Fifth Third case to reach the 
High  Court. Harris v. Amgen, Inc. was a class action  brought by 
participants  in  an  employee  benefit  plan  alleging  breaches  of 
fiduciary  duties  under  ERISA  when  the  trustees  of  the  Plan 
allowed  continued  investment  in  the  employer’s  stock  despite 
allegedly  knowing  that  its  price  was  artificially  inflated  as  a 
result  of  improper  off‐label  drug  marketing  and  sales.  788  F.3d 
916  (9th  Cir.  2015),  rev’d,  136  S.  Ct.  758  (2016)  (per  curiam).  On 
remand  from  the  Supreme  Court,  the  Ninth  Circuit  reasoned 
that  the  plaintiffs’  complaint  adequately  alleged  claims  under 
Fifth Third because, in light of the fact that “the federal securities 
laws  require  disclosure  of  material  information,”  it  is  “quite 
plausible  .  .  .  that  defendants  could  remove  the  [Amgen 
Common  Stock  Fund]  from  the  list  of  investment  options 
without causing undue harm to plan participants.” Id. at 937–38. 


                                      7 
                                        
                                        
                                        
                                        
        The  Supreme  Court  accepted  the  possibility  that 
“removing  the  Amgen  Common  Stock  Fund  from  the  list  of 
investment  options”  might  be  “an  alternative  action  that  could 
plausibly have satisfied Fifth Third’s standards.” Amgen Inc., 136 
S. Ct. at 760. Nevertheless, the Court reversed the Ninth Circuit 
because  plaintiffs  failed  to  plead  “facts  and  allegations 
supporting  that  proposition.”  Id.  Though  it  faulted  the  Ninth 
Circuit  for  “fail[ing]  to  assess  whether  the  complaint  in  its 
current  form  ‘has  plausibly  alleged’  that  a  prudent  fiduciary  in 
the same position ‘could not have concluded’ that the alternative 
action  ‘would  do  more  harm  than  good,’”  the  Court  concluded 
ultimately  that  “the  stockholders  are  the  masters  of  their 
complaint”  and  the  complaint  did  not  contain  “sufficient  facts 
and  allegations  to  state  a  claim  for  breach  of  the  duty  of 
prudence.” Id. (quoting Fifth Third, 134 S. Ct. at 2473). 
         Plaintiffs here allege in Count I of the TCAC that the Plan 
Committee  Defendants  knew  or  should  have  known,  based  on 
publicly  available  information,  that  investment  in  Lehman  had 
become  increasingly  risky  throughout  2008,  and  that  failing  to 
consider  the  wisdom  of  continuing  to  invest  in  Lehman  during 
this period constituted a breach of fiduciary duty. See J.A. 684–88 
(TCAC  ¶¶ 412–26).  The  District  Court  found—and  we  agree—
that  neither  Fifth  Third  nor  the  substitution  of  one  amended 
complaint  for  another  changes  our  previous  conclusion  that 
Plaintiffs  have  failed  to  plausibly  allege  a  breach  of  duty  claim. 
As the District Court observed, the TCAC’s updated descriptions 
of “allegedly ominous news articles, volatility of Lehman’s stock 
price,  increased  trading  volumes,  rising  costs  of  Lehman  credit 
default  swaps  and  other  investment  instruments,  downgrades 
from  various  ratings  agencies,  and  criticism  from  investment 
analysts . . . do no more than add marginally to the cacophony of 
‘mixed signals’ described in the SCAC.” In re Lehman Bros. Sec. & 


                                     8 
                                       
                                       
                                       
                                       
ERISA Litig., 113 F. Supp. 3d at 755 (quoting Rinehart, 722 F.3d at 
151).  These  additions  and  refinements  “do  not  nudge  the 
allegations of the TCAC across the plausibility threshold.” Id. 
        Plaintiffs  attempt  to  plead  around  Fifth  Third  by  saying 
that  their  claims  concern  “excessive  risk”  and  therefore  are  not 
covered  by  Fifth  Third,  which  Plaintiffs  argue  dealt  only  with 
claims concerning “market value.”3 For purposes of this analysis, 
we  agree  with  the  District  Court  that  the  purported  distinction 
between claims involving “excessive risk” and claims involving 
“market  value”  is  illusory.  Fifth  Third  “foreclose[s]  breach  of 
prudence  claims  based  on  public  information  irrespective  of 
whether such claims are characterized as based on alleged overvaluation 
or alleged riskiness of a stock.” In re Lehman Bros., 113 F. Supp. 3d 
at  756  (emphasis  added).  Although  the  language  of  Fifth  Third 
refers primarily to “over‐ or undervaluing” stock, the Fifth Third 
Court applied this rule to the plaintiffs’ risk‐based claims in that 
case.  See  134  S.  Ct.  at  2471–72.    Moreover,  viewing  this  rule  as 
applicable  to  all  allegations  of  imprudence  based  upon  public 
information—regardless of whether the allegations are framed in 


3  See  Appellants’  Br.  39  (“[T]he  gravamen  of  Count  I  is  not  that  the 
market  was  overvaluing  the  price  of  Lehman  Stock,  but  that  the 
Benefit  Committee  Defendants  failed  to  investigate  whether  Lehman 
Stock  remained  a  prudent  retirement  investment  for  the  Plan  in  light 
of  the  escalating  risks  surrounding  Lehman.”);  Appellants’  Br.  40 
(“[N]o court has ever held that a security’s price is the sole benchmark 
by  which  a  fiduciary  should  be  guided,  and  that  plan  fiduciaries  are 
entitled to ignore adverse changed circumstances pertaining to a plan 
investment  simply  because  the  investment  is  priced  accurately.”).  As 
support for this argument, Plaintiffs rely in part on Gedek v. Perez, 66 F. 
Supp.  3d  368  (W.D.N.Y.  2014),  and  Tibble  v.  Edison  Intern.,  135  S.  Ct. 
1823 (2015). For the reasons stated by the District Court, we agree that 
Plaintiffs’ reliance on these cases is misplaced. 

                                        9 
                                          
                                          
                                          
                                          
terms  of  market  value  or  excessive  risk—is  consistent  with  the 
efficient  market  hypothesis  that  risk  is  accounted  for  in  the 
market  price  of  a  security.  See  id.;  see  also  Halliburton  Co.,  134  S. 
Ct. at 2411(“[I]t is reasonable to presume that most investors . . . 
will  rely  on  the  security’s  market  price  as  an  unbiased 
assessment  of  the  security’s  value  in  light  of  all  public 
information.” (internal quotation marks omitted)). 
        Plaintiffs, picking up on the language of Fifth Third, assert 
that “special circumstances affect[ed] the reliability of the market 
price  as  an  unbiased  assessment  of  [Lehman’s]  value.”  J.A.  688 
(TCAC ¶ 429). See Fifth Third, 134 S. Ct. at 2472 (“We do not here 
consider  whether  a  plaintiff  could  .  .  .  plausibly  allege 
imprudence  on  the  basis  of  publicly  available  information  by 
pointing to a special circumstance affecting the reliability of the 
market  price  as  ‘an  unbiased  assessment  of  the  security’s  value 
in  light  of  all  public  information,  that  would  make  reliance  on 
the market’s valuation imprudent.’”). As support for their claim 
that  “the  market  for  Lehman  stock  faced  unusual  and 
extraordinary  circumstances,”  J.A.  659  (TCAC  ¶ 315)  (internal 
quotation marks omitted), Plaintiffs point to orders issued by the 
Securities  and  Exchange  Commission  (“SEC”)  in  July  2008 
prohibiting  the  short‐selling  of  securities  of  certain  financial 
services  firms,  including  Lehman.    Plaintiffs  allege  in  Count  II 
that:  (1)  these  SEC  orders  describe  market  conditions 
constituting  “special  circumstances;”  and  (2)  the  orders 
themselves  created  special  circumstances  by  excluding  naked 
short sales of certain securities, including Lehman. 
       Under  their  first  theory,  Plaintiffs  claim  that  the  Plan 
Committee  Defendants  “imprudently  relied  on  the  market’s 
valuation  of  [Lehman]  Stock  during  the  Class  Period,”  J.A.  659 
(TCAC  ¶ 318),  because  the  SEC’s  orders  warned,  among  other 
things, that “there now exists a substantial threat of sudden and 

                                       10 
                                         
                                         
                                         
                                         
excessive  fluctuations  of  securities  prices  generally  and 
disruption in the functioning of the securities markets that could 
threaten  fair  and  orderly  markets.”  U.S.  Sec.  &  Exchange 
Comm’n,  Emergency  Order  Pursuant  to  Section  12(k)(2)  of  the 
Securities Exchange Act of 1934 Taking Temporary Action to Respond 
to  Market  Developments  at  2,  Release  No.  58166  (July  15,  2008), 
available  at  http://www.sec.gov/rules/other/2008/34‐58166.pdf 
(hereinafter  “July  15  Order”).  But  the  SEC  orders  speak  only 
conditionally  about  potential  market  effects  resulting  from  so‐
called  naked  short  sales;4  they  do  not  purport  to  describe  then‐
existing  market  conditions.  Moreover,  as  the  District  Court 
observed, “the only plausible inference supported by the TCAC 
is  that  the  market  processed  any  risks  identified  in  the  SEC’s 
orders as it would have processed any other public information 
about  Lehman.”  In  re  Lehman  Bros.,  113  F.  Supp.  3d  745,  759 
(S.D.N.Y.  2015).  Plaintiffs  therefore  cannot  establish  “special 
circumstances” under this first theory.  
         As to their second theory, Plaintiffs’ conclusory assertions 
do  not  give  rise  to  a  plausible  inference  that  the  SEC  orders 
“affect[ed]  the  reliability  of  the  market  price  as  ‘an  unbiased 
assessment  of  [Lehman’s]  value  in  light  of  all  public 
information.’”  Fifth  Third,  134  S.  Ct.  at  2472.  The  TCAC  parrots 
language  from  Fifth  Third,  but  “we  are  not  bound  to  accept  as 
true a legal conclusion couched as a factual allegation.” Ashcroft 
v.  Iqbal,  556  U.S.  662,  678  (2009).  Given  this  defective  pleading, 

4  “In  a  ‘naked’  short  sale,  the  seller  does  not  borrow  or  arrange  to 
borrow the securities in time to make delivery to the buyer within the 
standard  three‐day  settlement  period.  As  a  result,  the  seller  fails  to 
deliver  securities  to  the  buyer  when  delivery  is  due.”  “Naked  Short 
Sales,”  Investor  Information,  U.S.  SEC.  &  EXCHANGE  COMM’N,  SEC, 
http://www.sec.gov/answers/nakedshortsale.htm  (last  modified  April 
13, 2015). 

                                       11 
                                         
                                         
                                         
                                         
we need not decide whether the July 2008 SEC orders constitute 
“special circumstances” within the meaning of Fifth Third.  
         The  final  two  counts  of  the  TCAC  are  alleged  in  the 
alternative.  Count  III  alleges  that  the  Plan  Committee 
Defendants  breached  their  fiduciary  duties  by  failing  to 
investigate  nonpublic  information  regarding  the  risks  of 
Lehman. See J.A. 689–94 (TCAC ¶¶ 433–47). Plaintiffs claim that 
had  the  Plan  Committee  Defendants  honored  their  fiduciary 
obligation  to  conduct  “an  appropriate  independent 
investigation”  into  the  riskiness  of  Lehman  stock  during  the 
class period, they would have uncovered nonpublic information 
revealing  the  imprudence  of  continuing  to  invest  in  that  stock. 
J.A. 690–91 (TCAC ¶ 436). Count IV alleges that Defendant Fuld 
inadequately  monitored  the  Plan  Committee  Defendants  and 
breached  his  fiduciary  duty  by  failing  to  share  with  those 
Defendants  nonpublic  information  he  possessed  regarding  the 
risks facing Lehman. See J.A. 694–97 (TCAC ¶ 448–59). 
        We  agree  with  the  District  Court  that  Count  III  fails 
because  “the  TCAC  nowhere  explains  in  a  non‐conclusory 
fashion  how  plaintiffs’  hypothetical  investigation  would  have 
uncovered  the  alleged  inside  information.”  In  re  Lehman  Bros., 
113  F.  Supp.  3d  at  762.  Even  without  the  Moench  presumption 
rejected  by  Fifth  Third,  it  remains  our  standard  that,  to  plead 
plausibly  a  breach  of  the  duty  of  prudence  for  failure  to 
investigate,  “plaintiffs  must  allege  facts  that,  if  proved,  would 
show  that  an  ‘adequate  investigation  would  have  revealed  to  a 
reasonable  fiduciary  that  the  investment  at  issue  was 
improvident.’”  In  re  Citigroup  ERISA  Litig.,  662  F.3d  at  141 
(quoting Kuper v. Iovenko, 66 F.3d 1447, 1460 (6th Cir. 1995)). The 
TCAC  in  this  case  includes  “no  specific  allegations  about  what 
lines of inquiry would have revealed this information or who, if 



                                   12 
                                     
                                     
                                     
                                     
pressed,  in  fact  would  have  disclosed  it  to  the  Plan  Committee 
Defendants.” In re Lehman Bros., 113 F. Supp. 3d at 762.  
         Moreover,  as  the  District  Court  recognized,  see  Lehman, 
113 F. Supp. 3d, at 763, the TCAC does not plausibly plead facts 
and  allegations  showing  that  a  prudent  fiduciary  during  the 
class  period  “would  not  have  viewed  [disclosure  of  material 
nonpublic  information  regarding  Lehman  or  ceasing  to  buy 
Lehman stock] as more likely to harm the fund than to help it.” 
Amgen, 136 S. Ct. at 759 (2016) (quoting Fifth Third, 134 S. Ct. at 
2472).  Amgen  reinforces  this  conclusion.  A  prudent  fiduciary 
could  have  concluded  that  divesting  Lehman  stock,  or  simply 
holding  it  without  purchasing  more,  “‘would  do  more  harm 
than good.’” Amgen, 136 S. Ct. at 760 (quoting Fifth Third, 134 S. 
Ct.  at  2473).  Such  an  alternative  action  in  the  summer  of  2008 
could have had dire consequences. Like the Plaintiffs in Amgen, 
Plaintiffs  here  simply  have  not  met  the  Fifth  Third  standard  for 
making  out  “sufficient  facts  and  allegations  to  state  a  claim  for 
breach of the duty of prudence.” Id. 
        With  regard  to  Defendant  Fuld,  the  District  Court 
correctly  observed  that  nothing  in  Fifth  Third  changes  our 
previous  analysis  dismissing  Plaintiffs’  duty  to  monitor  and 
duty to inform claims. As we held previously, “Plaintiffs cannot 
maintain a claim for breach of the duty to monitor . . . absent an 
underlying  breach  of  the  duties  imposed  under  ERISA”  by  the 
Plan  Committee  Defendants.  Rinehart,  722  F.3d  at  154.  Further, 
the  District  Court  correctly  concluded  that  “ERISA  does  not 
impose a duty on appointing fiduciaries to keep their appointees 
apprised  of  nonpublic  information.”  In  re  Lehman  Bros.,  113  F. 
Supp.  3d  at  765.  Though  this  Court  has  not  yet  squarely 
addressed  the  issue,  nothing  in  Fifth  Third  gives  us  reason  to 
alter  our  previous  view  that,  “even  if  we  determined  that 
Plaintiffs  adequately  alleged  that  the  [Plan]  Committee 

                                    13 
                                      
                                      
                                      
                                      
Defendants  had  violated  their  duty  of  prudence,  we  would  be 
unlikely  to  conclude  that  the  Director  Defendants  [including 
Defendant Fuld] had a duty to keep the plan managers apprised 
of  material,  nonpublic  information  regarding  the  soundness  of 
Lehman as an investment.” Rinehart, 722 F.3d at 154. 

                           CONCLUSION 
        We  agree  with  the  District  Court  that,  even  without  the 
presumption  of  prudence  rejected  in  Fifth  Third,  Plaintiffs  have 
failed  to  plead  plausibly  that  the  Plan  Committee  Defendants 
breached  their  fiduciary  duties  under  ERISA  by  failing  to 
recognize  the  imminence  of  Lehman’s  collapse.  We  conclude 
now,  as  before,  that  Plaintiffs  have  not  adequately  shown  that 
the  Plan  Committee  Defendants  should  be  held  liable  for  their 
actions in attempting to meet their fiduciary duties under ERISA 
while  simultaneously  offering  an  undiversified  investment 
option  for  employees’  retirement  savings.  Accordingly,  we 
AFFIRM the judgment of the District Court. 




                                  14